

113 S1697 IS: Strong Start for America’s Children Act
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1697IN THE SENATE OF THE UNITED STATESNovember 13, 2013Mr. Harkin (for himself, Mrs. Murray, Mr. Casey, Ms. Hirono, Mr. Murphy, Mr. Sanders, Ms. Baldwin, Ms. Warren, Mr. Coons, Mr. Kaine, Mrs. Gillibrand, Mr. Wyden, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support early learning.1.Short
			 titleThis Act may be cited as
			 the Strong Start for America’s Children Act.2.Table of
			 contentsThe table of contents
			 for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Prekindergarten access Subtitle A—Access to voluntary prekindergarten for low- and moderate-Income familiesSec. 111. Purposes.Sec. 112. Definitions.Sec. 113. Program authorization.Sec. 114. Allotments and reservations of funds.Sec. 115. State eligibility criteria.Sec. 116. State applications.Sec. 117. State use of funds.Sec. 118. Performance measures and targets.Sec. 119. Matching requirements.Sec. 120. Eligible local entity applications.Sec. 121. Required subgrant activities.Sec. 122. Report and evaluation.Sec. 123. Prohibition of required participation or use of funds for assessments.Sec. 124. Coordination with Head Start programs.Sec. 125. Technical assistance in program administration.Sec. 126. Authorization of appropriations.Subtitle B—Prekindergarten development grantsSec. 151. Prekindergarten development grants.TITLE II—Early learning quality partnerships Sec. 201. Purposes.Sec. 202. Early learning quality partnerships.TITLE III—Child careSec. 301. State plan.TITLE IV—Maternal, Infant, and Early Childhood Home Visiting programSec. 401. Sense of Senate.IPrekindergarten
			 Access AAccess to voluntary prekindergarten for low- and moderate-Income families111.PurposesThe purposes of this subtitle are to—(1)establish a
			 Federal-State partnership to provide access to high-quality public
			 prekindergarten programs for all children from low-income and moderate-income
			 families to ensure that they enter kindergarten prepared for success;(2)broaden
			 participation in such programs to include children from additional middle-class
			 families; and(3)promote access to
			 full-day kindergarten, and high-quality early childhood education programs and
			 settings for children.112.DefinitionsIn this subtitle:(1)Child with a disabilityThe term child with a
			 disability has the meaning given the term in section 602 of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1401).(2)Comprehensive
			 early learning assessment systemThe term comprehensive
			 early learning assessment system—(A)means a
			 coordinated and comprehensive system of multiple assessments, each of which is
			 valid and reliable for its specified purpose and for the population with which
			 it will be used, that organizes information about the process and context of
			 young children’s learning and development in order to help early childhood
			 educators make informed instructional and programmatic decisions and that
			 conforms to the recommendations of the National Research Council reports on
			 early childhood; and(B)includes, at a
			 minimum—(i)child screening
			 measures;(ii)child formative
			 assessments;(iii)measures of
			 environmental quality; and(iv)measures of the
			 quality of adult-child interactions.(3)Dual language
			 learnerThe term dual language learner means an
			 individual who is limited English proficient as defined in section 637 of the
			 Head Start Act (42 U.S.C. 9832).(4)Early childhood
			 education programThe term early childhood education
			 program has the meaning given the term under section 103 of the Higher
			 Education Act of 1965 (20 U.S.C. 1003).(5)Elementary schoolThe term elementary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(6)Eligibility
			 determination dateThe term eligibility determination
			 date means the date used to determine eligibility for public elementary school in
			 the community in which the eligible local entity involved is located.(7)Eligible local
			 entityThe term eligible local entity means—(A)a local
			 educational agency, including a charter school or a charter management
			 organization that acts as a local educational agency, or an educational service agency in partnership with a local educational agency;(B)an entity that
			 carries out an early childhood education program; or(C)a consortium of
			 entities described under subparagraph (A) or (B).(8)Full-dayThe
			 term full-day means a day that is—(A)equivalent to a
			 full school day at the public elementary schools in the State; and(B)not less than 5
			 hours a day.(9)High-quality
			 prekindergarten programThe term high-quality
			 prekindergarten program means a prekindergarten program supported by an
			 eligible local entity that includes, at a minimum, the following elements based
			 on nationally recognized standards:(A)Serves children
			 who—(i)are
			 age 4 or children who are age 3 or 4, by the eligibility determination date
			 (including children who turn age 5 while attending the program); or(ii)have attained
			 the legal age for State-funded prekindergarten.(B)Requires high
			 staff qualifications, including a requirement that a prekindergarten teacher—(i)has a bachelor's degree in early childhood education or a related field with coursework that demonstrates competence in early childhood education;(ii)(I)has a bachelor's degree in any field;(II)has demonstrated knowledge of early childhood education through passage of a State-approved assessment in early childhood education;(III)engages in on-going professional development in early childhood education for not less than 2 years; and(IV)is enrolled in a State-approved educator preparation program in which the teacher receives on-going training and support in early childhood education and is making progress toward the completion of the program in not more than 3 years; or(iii)has a bachelor’s degree in any field with a credential, license, or endorsement that demonstrates competence in early childhood education.(C)Maintains a maximum class size of 20 children.(D)Maintains a child
			 to instructional staff ratio that does not exceed 10 to 1.(E)Offers a full-day
			 program.(F)Provides
			 developmentally appropriate, evidence-based curricula and learning environments
			 that are aligned with the State’s early learning and development
			 standards.(G)Offers
			 instructional staff salaries comparable to kindergarten through grade 12
			 teaching staff.(H)Provides for
			 ongoing monitoring and program evaluation to ensure continuous
			 improvement.(I)Offers accessible comprehensive services for children that—(i)include, at a minimum—(I)screenings for
			 vision, dental, health (including mental health), and development and
			 referrals, and assistance obtaining services, when appropriate;(II)family
			 engagement opportunities (taking into account home language), such as parent conferences (including parent input
			 about their child’s development) and support services, such as parent
			 education;(III)nutrition
			 services, including nutritious meals and snack options aligned with
			 requirements set by the most recent Child and Adult Care Food Program
			 guidelines promulgated by the Department of Agriculture as well as regular,
			 age-appropriate, nutrition education for children and their families;(IV)programs
			 coordinated with local educational agencies and entities providing programs
			 authorized under section 619 and part C of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1419 and 1431 et seq.);(V)physical activity
			 programs aligned with evidence-based guidelines, such as those recommended by
			 the Institute of Medicine, and which take into account and accommodate children
			 with disabilities; and(VI)additional
			 support services, as appropriate, based on the findings of the needs analysis
			 as described in section 120; and(ii)are provided on-site.(J)Provides
			 high-quality professional development for staff, including regular in-class observation for teachers and teacher assistants by individuals trained in observation.(K)Meets the
			 education performance standards in effect under section 641A(a)(1)(B) of the
			 Head Start Act (42 U.S.C. 9836a(a)(1)(B)).(L)Maintains evidence-based health and safety standards.(10)Homeless
			 childThe term homeless child means a child or youth
			 described in section 725(2) of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11434a(2).(11)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).(12)Local
			 educational agencyThe term local education agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).(13)Outlying
			 areaThe term outlying area means each of the United States
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.(14)Poverty
			 lineThe term poverty line means the official poverty line (as defined by the Office of Management and Budget)—(A)adjusted to reflect the percentage change in the Consumer Price Index for all consumers, issued by the Bureau of Labor Statistics, occurring in the 1-year period or other interval immediately preceding the date such adjustment is made; and(B)adjusted for family size.(15)SecretaryThe
			 term Secretary means the Secretary of Education.(16)StateExcept
			 as otherwise provided in this subtitle, the term State means each
			 of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico,
			 and each of the outlying areas.(17)State advisory
			 council on early childhood education and careThe term
			 State Advisory Council on Early Childhood Education and Care means
			 the State Advisory Council on Early Childhood Education and Care established
			 under section 642B(b) of the Head Start Act (42 U.S.C. 9837b(b)).113.Program
			 authorization(a)In generalFrom amounts
			 made available to carry out this subtitle, the Secretary, in consultation with
			 the Secretary of Health and Human Services, shall award grants to States to
			 implement high-quality prekindergarten programs, consistent with the purposes
			 of this subtitle. For each fiscal year, the funds provided under the grant
			 shall equal the allotment determined for the State under section 114.(b)Prekindergarten for 3-Year-Olds(1)In generalEach State that certifies to the Secretary that it provides access to universally available, voluntary, high-quality prekindergarten programs for 4-year-old children who reside within the State and are from families with incomes at or below 200 percent of the poverty line, may use the State’s allotment under section 114(b) to provide high-quality prekindergarten programs for 3-year-old children who reside within the State and are from families with incomes at or below 200 percent of the poverty line.(2)SubgrantsIn each State that has a city, county, or local educational agency that provides universally available, voluntary, high-quality prekindergarten programs for 4-year-old children who reside within the State and are from families with incomes at or below 200 percent of the poverty line, the State may use amounts from the State’s allotment under section 114(b) to award subgrants to eligible local entities  to enable such entities to provide high-quality prekindergarten programs for 3-year-old children who are from families with incomes at or below 200 percent of the poverty line and who reside in such city, county, or local educational agency without diminishing access to 4-year-old children in other parts of the States.114.Allotments and
			 reservations of funds(a)ReservationFrom
			 the amount made available each fiscal year to carry out this subtitle, the
			 Secretary shall—(1)reserve not less than 1 percent and not more than 2 percent for  payments to Indian tribes and tribal organizations (as such terms are defined under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n));(2)reserve
			 1/2 of 1 percent for the outlying areas to be distributed
			 among the outlying areas on the basis of their relative need, as determined by
			 the Secretary in accordance with the purposes of this subtitle;(3)reserve not more than  1/2 of 1 percent for eligible local entities that serve children in families who are engaged in migrant or seasonal agricultural labor; and(4)reserve not more
			 than 1 percent or $30,000,000, whichever amount is less, for national
			 activities, including administration, technical assistance, and
			 evaluation.(b)Allotments(1)In
			 generalFrom the amount made available each fiscal year to carry
			 out this subtitle and not reserved under subsection (a), the Secretary shall
			 make allotments to States in accordance with paragraph (2) that have submitted
			 an approved application.(2)Allotment
			 amount(A)In
			 generalSubject to subparagraph (B), the Secretary shall allot
			 the amount made available under paragraph (1) for a fiscal year among the
			 States in proportion to the number of children who are age 4 who reside
			 within the State and are from families with incomes at or below 200 percent of
			 the poverty line for the most recent year for which satisfactory data are
			 available, compared to the number of such children who reside in all such
			 States for that fiscal year.(B)Minimum
			 allotment amountNo State receiving an allotment under
			 subparagraph (A) may receive less than 1/2 of 1 percent of
			 the total amount allotted under such subparagraph.(3)Reallotment and carry over(A)In generalIf one or more States does not receive an allotment under this subsection for any fiscal year, the Secretary may use the amount of the allotments for such State or States for either or both of the following, in such amounts as the Secretary determines appropriate:(i)To increase the allotments of States with approved applications,  				consistent with subparagraph (B).(ii)To carry over the funds to the next fiscal year.(B)ReallotmentFrom the total amount available under subparagraph (A)(i), if any, the Secretary shall allot to each State with an approved application an amount that bears the same relationship to that total amount, as the amount the State received under paragraph (2) for that fiscal year bears to the amount that all States received under paragraph (2) for that fiscal year.(4)StateFor
			 purposes of this subsection, the term State means each of the 50
			 States, the District of Columbia, and the Commonwealth of Puerto Rico.(c)FlexibilityThe
			 Secretary may make minimal adjustments to allotments under this subsection,
			 which shall neither lead to a significant increase or decrease in a State’s
			 allotment determined under subsection (b), based on a set of factors, such as
			 the level of program participation and the estimated cost of the activities
			 specified in the State plan.115.State
			 eligibility criteriaA State
			 is eligible to receive a grant under this subtitle if the State demonstrates
			 that the State—(1)has established, or will establish,
			 early learning and development standards that describe what children from birth
			 to kindergarten entry should know and be able to do, are universally designed
			 and developmentally, culturally, and linguistically appropriate, are aligned
			 with the State's challenging academic content standards and challenging student
			 academic achievement standards, as adopted under section 1111(b)(1) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)), and
			 cover the essential domains of school readiness, which address—(A)physical
			 well-being and motor development;(B)social and
			 emotional development;(C)approaches to
			 learning, including creative arts expression;(D)developmentally
			 appropriate oral and written language and literacy development; and(E)cognition and
			 general knowledge, including early mathematics and early scientific
			 development;(2)has the ability,
			 or will develop the ability, to link prekindergarten data with its elementary school and secondary school
			 data for the purpose of collecting longitudinal information, including through the use of a unique State-assigned student identifier number, for all children
			 participating in the State’s high-quality prekindergarten program and any other
			 federally  funded early childhood program;(3)offers
			 State-funded kindergarten for children who are eligible children for that
			 service in the State; and(4)has established a
			 State Advisory Council on Early Childhood Education and Care.116.State
			 applications(a)In
			 generalThe Governor, or chief executive officer, of a State that desires to receive a grant under this
			 subtitle shall submit an application, in consultation with Indian tribes and tribal organizations (as such terms are defined under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n)), if there are tribes and organizations in the State, to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may reasonably
			 require. At a minimum, each such application shall include—(1)an assurance that
			 the State—(A)will coordinate
			 with and continue to participate in the programs authorized under section 619
			 and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419
			 and 1431 et seq.), the Child Care and Development Block Grant Act of 1990 (42
			 U.S.C. 9858 et seq.), and the maternal, infant, and early childhood home
			 visiting programs funded under section 511 of the Social Security Act (42
			 U.S.C. 711) for the duration of the grant;(B)will designate a
			 State-level entity, selected by the Governor or chief executive officer of the State, such as an agency or joint interagency office, for the
			 administration of the grant, which shall coordinate and consult with the State
			 educational agency if the entity is not the State educational agency;
			 and(C)will establish,
			 or certify the existence of, program standards for all State prekindergarten
			 programs consistent with the definition of a high-quality prekindergarten
			 program under section 112; and(2)a description
			 of—(A)how the State
			 will use funds received under this subtitle and the State's matching funds to
			 provide high-quality prekindergarten programs with open enrollment for all children in the State who—(i)are
			 described in section 112(9)(A); and(ii)are from
			 families with incomes at or below 200 percent of the poverty line;(B)how the State
			 plans to develop or enhance a system for monitoring eligible local entities
			 that are receiving funds under this subtitle for compliance with quality
			 standards developed by the State and to provide program improvement support,
			 which may be accomplished through the use of a State-developed system for
			 quality rating and improvement;(C)the State’s plan,
			 if applicable, to expand participation in the State's high-quality
			 prekindergarten programs to children from families with incomes above 200
			 percent of the poverty line;(D)the State’s
			 comprehensive early learning assessment system, or how the State plans to
			 develop such a system, ensuring that any assessments are culturally,
			 developmentally, and age-appropriate and consistent with the recommendations
			 from the study on Developmental Outcomes and Assessments for Young Children by
			 the National Academy of Sciences, consistent with section 649(j) of the Head
			 Start Act (42 U.S.C. 9844);(E)the State’s plan
			 to develop, implement, and make publically available the measures and targets described in section
			 118;(F)the State’s plan
			 to increase the number of teachers with bachelor’s degrees in early childhood
			 education, or with bachelor’s degrees in another closely related field and
			 specialized training in early childhood education, including how higher
			 education will support increasing the number of teachers with such degrees and
			 training, including through the use of assessments of prior learning,
			 knowledge, and skills to facilitate and expedite attainment of such
			 degrees;(G)how activities
			 funded under this subtitle will be coordinated and integrated with Federal,
			 State, and local services and programs that support early childhood education
			 and care, including programs supported under this subtitle, the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Individuals with
			 Disabilities Education Act (20 U.S.C. 1400 et seq.), the Head Start Act (42
			 U.S.C. 9831 et seq.), the Community Services Block Grant Act (42 U.S.C. 9901 et
			 seq.), the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858
			 et seq.), the temporary assistance for needy families program under part A of
			 title IV of the Social Security Act (42 U.S.C. 601 et seq.), the State
			 incentive grant program under section 14006 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), Federally funded early literacy
			 programs, the maternal, infant, and early childhood home visiting programs
			 funded under section 511 of the Social Security Act (42 U.S.C. 711), health
			 improvements to child care funded under title XIX of the Social Security Act
			 (42 U.S.C. 1396 et seq.), the program under subtitle B of title VII of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.), the Investing
			 In Innovation program under section 14007 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), programs authorized under part E
			 of title IV of the Social Security Act (42 U.S.C. 670 et seq.), the Fostering
			 Connections to Success and Increasing Adoptions Act of 2008 (Public Law
			 110–351), and any other Federal, State, or local early childhood education
			 programs used in the State;(H)how the State will award subgrants to eligible local entities, and in awarding such subgrants, will facilitate a delivery system of high-quality prekindergarten programs that includes diverse providers, such as providers in community-based, public school, and private settings, and will consider the system’s impact on options for families;(I)if the State does
			 not have a funding mechanism for subgranting funds to implement high-quality
			 prekindergarten, how the State will use objective criteria in awarding
			 subgrants to eligible local entities that will implement high-quality
			 prekindergarten programs, including actions it will take to ensure that
			 eligible local entities will coordinate with local educational agencies or
			 other early learning providers, as appropriate, to carry out activities to
			 provide children served under this subtitle with a successful transition from
			 preschool into kindergarten, which activities shall include—(i)aligning
			 curricular objectives and instruction;(ii)providing staff
			 professional development, including opportunities for joint-professional
			 development on early learning and kindergarten through grade 3 standards,
			 assessments, and curricula;(iii)coordinating
			 family engagement and support services; and(iv)encouraging the
			 shared use of facilities and transportation, as appropriate;(J)how the State
			 early learning and development standards described under section 115(1) will
			 address the needs of dual language learners, including by incorporating
			 benchmarks related to English language development;(K)the process by
			 which the State will identify barriers, and propose solutions to overcome such
			 barriers, which may include seeking assistance under section 125, in the State
			 to effectively use and integrate Federal, State, and local public funds and
			 private funds for early childhood education that are available to the State on
			 the date on which the application is submitted;(L)the State’s plan
			 to support articulation agreements between public 2-year and public 4-year
			 institutions of higher education in the State for early childhood teacher preparation programs and related fields;(M)an inventory of
			 the State’s higher education programs that prepare individuals for work in a
			 high-quality prekindergarten program, including—(i)certification
			 programs;(ii)associate degree
			 programs;(iii)baccalaureate
			 degree programs;(iv)masters degree
			 programs; and(v)other programs
			 that lead to a specialization in early childhood education, or a related
			 field;(N)the State’s plan
			 for ensuring that the higher education programs in the State have the capacity to prepare a workforce to provide high-quality prekindergarten
			 programs;(O)the State’s plan
			 for supporting workforce development, including State and local policies that
			 support prekindergarten instructional staff’s ability to earn a degree,
			 certification, or other specializations or qualifications, including policies
			 on leave, substitutes, and child care services, including non-traditional hour
			 child care;(P)the State’s plan
			 for holding eligible local entities accountable for use of funds;(Q)the State’s
			 process to ensure that the State's early learning and development standards are
			 integrated into the instructional and programmatic practices of high-quality
			 prekindergarten programs and related programs and services, such as those
			 provided to children under section 619 and part C of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1419 and 1431 et seq.);(R)if the State
			 funds full-day kindergarten programs, but such full-day kindergarten programs
			 are not available to all children who are eligible to attend such programs in
			 the State, how the State plans to increase the number of children in the State
			 who are enrolled in full-day kindergarten programs and a strategy to implement
			 such a plan;(S)if the State does
			 not fund full-day kindergarten programs, a description of how the State plans
			 to establish such programs to strengthen the educational continuum for children
			 who will be involved in the State’s high-quality prekindergarten program
			 supported through grants authorized under this subtitle;(T)how the State
			 will coordinate the State's activities supported by grants under this subtitle
			 with activities in State plans required under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.), the Individuals with
			 Disabilities Education Act (20 U.S.C. 1400 et seq.), the Head Start Act (42
			 U.S.C. 9831 et seq.), the Child Care and Development Block Grant Act of 1990
			 (42 U.S.C. 9858 et seq.), and the Adult Education and Family Literacy Act (20
			 U.S.C. 9201 et seq.);(U)how the State
			 will encourage eligible local entities to coordinate with community-based
			 learning resources, such as libraries, arts and arts education programs, appropriate media programs, family literacy programs, public parks
			 and recreation programs, museums, nutrition education programs, and programs
			 supported by the Corporation for National and Community Service;(V)how the State
			 will work with eligible local entities, in consultation with elementary school principals, to ensure that high-quality
			 prekindergarten programs have sufficient facilities to meet the needs of
			 children eligible for prekindergarten;(W)how the State
			 will support local early childhood coordinating entities, such as local early
			 childhood councils, if applicable, and help such entities to coordinate early
			 childhood education programs with high-quality prekindergarten programs to
			 ensure effective and efficient delivery of early childhood education program
			 services;(X)how the State
			 will ensure that the provision of high-quality prekindergarten programs will
			 not lead to a diminution of services for infants and toddlers or disrupt the
			 care of infants and toddlers in the geographic area served by the eligible
			 local entity, which may include demonstrating that the State will direct funds
			 to provide high-quality early childhood education and care to infants and
			 toddlers in accordance with section 117(d); and(Y)how the State
			 will ensure that all high-quality prekindergarten programs the State supports
			 under this Act will conduct criminal history background checks on employees and
			 applicants for employment with direct access to children.(b)Criminal
			 history background checks(1)In
			 generalThe criminal history background checks required under
			 subsection (a)(2)(Y) shall include—(A)a search of the
			 State criminal registry or repository in the State in which the employee
			 resides and previously resided;(B)a search of the
			 State-based child abuse and neglect registries and databases in the State in
			 which the employee resides and previously resided;(C)a Federal Bureau
			 of Investigation fingerprint check using the Integrated Automated Fingerprint
			 Identification System; and(D)a search of the
			 National Sex Offender Registry established under section 119 of the Adam Walsh
			 Child Protection and Safety Act of 2006 (42 U.S.C. 16919).(2)Prohibition of
			 employmentTo be eligible to receive a grant under this subtitle,
			 a State shall prohibit an individual with direct access to children from
			 employment with a program supported with grant funds under this subtitle if the
			 individual has been convicted of a violent felony or any violent or sexual
			 crime against a minor, as defined by the State.(3)Updated
			 checksThe criminal history background check that employees undergo as required
			 under subsection (a)(2)(Y) shall be periodically repeated or updated in accordance with
			 State law.(4)Appeal
			 processTo be eligible to receive a grant under this subtitle, a
			 State shall provide an individual with a timely process by which to—(A)appeal the
			 results of a criminal history background check conducted under this section to
			 challenge the accuracy or completeness of the information produced by such
			 background check; and(B)seek appropriate
			 relief for any final employment decision based on materially inaccurate or
			 incomplete information produced by such background check.(c)Development of
			 applicationIn developing an application for a grant under this
			 subtitle, a State shall consult with the State Advisory Council on Early
			 Childhood Education and Care and incorporate such Council’s recommendations,
			 where applicable.(d)ConstructionNothing
			 in this section shall be construed to alter or otherwise affect the rights,
			 remedies, and procedures afforded school employees, school district employees,
			 and the employees of early childhood education programs under Federal, State,
			 or local laws (including applicable regulations or court orders) or under the
			 terms of collective bargaining agreements, memoranda of understanding, or other
			 agreements between such employees and their employers.117.State use of
			 funds(a)Reservation for
			 quality improvement activities(1)In
			 generalA State that receives a grant under this subtitle may
			 reserve, for not more than the first 4 years such State receives such a grant, not more than
			 20 percent of the grant funds for quality improvement activities if such
			 activities support the elements of high-quality prekindergarten programs. Such
			 quality improvement activities may include supporting teachers and principals in a State’s
			 high-quality prekindergarten program, licensed or regulated child care, or Head
			 Start programs to enable such teachers to earn a baccalaureate degree in early
			 childhood education, or closely related field, through activities which may
			 include—(A)expanding or
			 establishing scholarships, counseling, and compensation initiatives to cover
			 the cost of tuition, fees, materials, transportation, and release time for such
			 teachers; and(B)providing ongoing professional development opportunities, including regular in-class observation by individuals trained in observation, for such teachers, principals, if applicable, and teacher assistants to enable such teachers, principals, if applicable, and teacher assistants to carry out the elements of high-quality prekindergarten programs, which may include activities that address—(i)promoting
			 children’s development across the essential domains of early learning and
			 development;(ii)developmentally
			 appropriate teacher-child interaction;(iii)effective
			 family engagement;(iv)providing
			 culturally competent instruction;(v)working with a
			 diversity of children and families, including children with special needs and
			 dual language learners; and(vi)childhood
			 nutrition and physical education programs.(2)Not subject to
			 matchingThe amount reserved under paragraph (1) shall not be
			 subject to the matching requirements under section 119.(3)CoordinationA
			 State that reserves an amount under paragraph (1) shall coordinate the use of
			 such amount with activities funded under section 658G of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858e) and the Head Start Act (42 U.S.C. 9831 et seq.).(4)ConstructionA
			 State may not use funds reserved under this subsection to meet the requirement
			 described in section 112(9)(G).(b)Subgrants for
			 high-Quality prekindergarten programsA State that receives a
			 grant under this subtitle shall award subgrants of sufficient size to eligible
			 local entities to enable such eligible local entities to implement high-quality
			 prekindergarten programs for children described in section 112(9)(A) who reside within the State and are from families with incomes at or below 200 percent of the poverty line.(c)AdministrationA
			 State that receives a grant under this subtitle may reserve not more than 1
			 percent of the grant funds for administration of the grant, and may use part of
			 that reservation for the maintenance of the State Advisory Council on Early
			 Childhood Education and Care.(d)Early childhood
			 education and care programs for infants and toddlers(1)Use of
			 allotment for infants and toddlersAn eligible State may apply to
			 use, and the appropriate Secretary may grant permission for the State to use,
			 not more than 15 percent of the funds made available through a grant received
			 under this subtitle to award subgrants to early childhood education programs to
			 provide high-quality early childhood education and care, consistent with the State’s early learning and development guidelines for infants and toddlers, to infants and toddlers
			 who reside within the State and are from families with incomes at or below 200
			 percent of the poverty line.(2)ApplicationTo
			 be eligible to use the grant funds as described in paragraph (1), the State
			 shall submit an application to the appropriate Secretary at such time, in such
			 manner, and containing such information as the Secretary may require. Such
			 application shall, at a minimum, include a description of how the State
			 will—(A)designate a lead
			 agency which shall administer such funds;(B)ensure that such
			 lead agency, in coordination with the State Advisory Council on Early Childhood Education and Care, will collaborate with other agencies in administering programs
			 supported under this subsection for infants and toddlers in order to obtain
			 input about the appropriate use of such funds and ensure coordination with
			 programs for infants and toddlers funded under the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), the Head Start Act (42 U.S.C.
			 9831 et seq.) (including any early learning quality partnerships established under section 645B of the Head Start Act), the Race to the Top and Early Learning Challenge program under
			 section 14006 of Public Law 111–5 (123 Stat. 283), the maternal, infant, and
			 early childhood home visiting programs funded under section 511 of the Social
			 Security Act (42 U.S.C. 711), and part C of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1431 et seq.);(C)ensure that
			 infants and toddlers who benefit from amounts made available under this
			 subsection will transition to and have the opportunity to participate in a
			 high-quality prekindergarten program supported under this subtitle;(D)in awarding
			 subgrants, give preference to early childhood education programs that have a
			 plan to increase services to children with special needs, including children
			 with developmental delays or disabilities, children who are dual language
			 learners, homeless children, children who are in foster care, children of
			 migrant families, children eligible for nutrition assistance under the United
			 States Department of Agriculture’s Food and Nutrition Service, or children in
			 the child welfare system; and(E)give priority to
			 activities carried out under this subsection that will increase access to
			 high-quality early childhood education programs for infants and toddlers in
			 local areas with significant concentrations of low-income families that do not
			 currently benefit from such programs.(3)Eligible
			 providersA State may use the grant funds as described in
			 paragraph (1) to serve infants and toddlers only by working with early
			 childhood education program providers that—(A)offer full-day,
			 full-year care, or otherwise meet the needs of working families; and(B)meet high-quality
			 standards, such as—(i)Early Head Start
			 program performance standards under the Head Start Act (42 U.S.C. 9831 et
			 seq.); or(ii)high quality,
			 demonstrated, valid, and reliable program standards that have been established
			 through a national entity that accredits early childhood education
			 programs.(4)Federal
			 administration(A)In
			 generalThe Secretary of Education shall bear responsibility for
			 obligating and disbursing funds to support activities under this subsection and
			 ensuring compliance with applicable laws and administrative requirements,
			 subject to paragraph (3).(B)Interagency
			 agreementThe Secretary of Education and the Secretary of Health
			 and Human Services shall jointly administer activities supported under this
			 subsection on such terms as such Secretaries shall set forth in an interagency
			 agreement. The Secretary of Health and Human Services shall be responsible for
			 any final approval of a State's application under this subsection that
			 addresses the use of funds designated for services to infants and
			 toddlers.(C)Appropriate
			 secretaryIn this subsection, the term appropriate
			 Secretary used with respect to a function, means the Secretary
			 designated for that function under the interagency agreement.118.Performance
			 measures and targets(a)In
			 generalA State that receives
			 a grant under this subtitle shall develop, implement, and make publically available performance measures and targets for the activities carried out with grant funds. Such measures
			 shall, at a minimum, track the State’s progress in—(1)increasing school
			 readiness across all domains for all categories of children described in section 122(b)(7), including children
			 with disabilities and dual language learners;(2)narrowing school
			 readiness gaps between minority and nonminority children, and low-income
			 children and more advantaged children, in preparation for kindergarten
			 entry;(3)decreasing
			 placement for children in elementary schools in special education programs and services as described in part B of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1411 et
			 seq.);(4)increasing the
			 number of programs meeting the criteria for high-quality prekindergarten
			 programs, as defined by the State and in accordance with section 112;(5)decreasing the
			 need for grade to grade retention in elementary school;(6)if applicable,
			 ensuring that high-quality prekindergarten programs do not experience instances
			 of chronic absence among the children who participate in such programs;(7)increasing the
			 number and percentage of low-income children in high-quality early childhood
			 education programs that receive financial support through funds provided under
			 this subtitle; and(8)providing
			 high-quality nutrition services, nutrition education, physical activity, and
			 obesity prevention programs.(b)Prohibition of
			 misdiagnosis practicesA State shall not, in order to meet the
			 performance measures and targets described in subsection (a), engage in
			 practices or policies that will lead to the misdiagnosis or under-diagnosis of
			 disabilities or developmental delays among children who are served through
			 programs supported under this subtitle.119.Matching
			 requirements(a)Matching
			 funds(1)In
			 generalExcept as provided in paragraph (2), a State that
			 receives a grant under this subtitle shall provide matching funds from
			 non-Federal sources, as described in subsection (c), in an amount equal
			 to—(A)10 percent of the
			 Federal funds provided under the grant in the first year of grant
			 administration;(B)10 percent of the
			 Federal funds provided under the grant in the second year of grant
			 administration;(C)20 percent of the
			 Federal funds provided under the grant in the third year of grant
			 administration;(D)30 percent of the
			 Federal funds provided under the grant in the fourth year of grant
			 administration;(E)40 percent of the
			 Federal funds provided under the grant in the fifth year of grant
			 administration;(F)50 percent of the
			 Federal funds provided under the grant in the sixth year of grant
			 administration;(G)75 percent of the
			 Federal funds provided under the grant in the seventh year of grant
			 administration; and(H)100 percent of
			 the Federal funds provided under the grant in the eighth and following years of
			 grant administration.(2)Reduced match
			 rateA State that meets the requirements under subsection (b) may
			 provide matching funds from non-Federal sources at a reduced rate. The full
			 reduced matching funds rate shall be in an amount equal to—(A)5 percent of the
			 Federal funds provided under the grant in the first year of grant
			 administration;(B)5 percent of the
			 Federal funds provided under the grant in the second year of grant
			 administration;(C)10 percent of the
			 Federal funds provided under the grant in the third year of grant
			 administration;(D)20 percent of the
			 Federal funds provided under the grant in the fourth year of grant
			 administration;(E)30 percent of the
			 Federal funds provided under the grant in the fifth year of grant
			 administration;(F)40 percent of the
			 Federal funds provided under the grant in the sixth year of grant
			 administration;(G)50 percent of the
			 Federal funds provided under the grant in the seventh year of grant
			 administration;(H)75 percent of the
			 Federal funds provided under the grant in the eighth year of grant
			 administration; and(I)100 percent of
			 the Federal funds provided under the grant in the ninth and following years of
			 the grant administration.(b)Reduced match
			 rate eligibilityA State that receives a grant under this
			 subtitle may provide matching funds from non-Federal sources at the full
			 reduced rate under subsection (a)(2) if the State—(1)(A)offers enrollment in
			 high-quality prekindergarten programs to not less than half of children in the
			 State who are—(i)age 4 on the eligibility
			 determination date; and(ii)from families with incomes at or
			 below 200 percent of the poverty line; and(B)has a plan for continuing to expand
			 access to high-quality prekindergarten programs for such children in the State;
			 and(2)has a plan to
			 expand access to high-quality prekindergarten programs to children from
			 moderate income families whose income exceeds 200 percent of the poverty
			 line.(c)Non-Federal
			 Resources(1)In
			 cashA State shall provide the matching funds under this section
			 in cash.(2)Funds to be
			 considered as matching fundsA State may include, as part of the
			 State's matching funds under this section, not more than 10 percent of the
			 amount of State funds designated for State prekindergarten programs or to
			 supplement Head Start programs under the Head Start Act (42 U.S.C. 9831 et
			 seq.) as of the date of enactment of this Act, but may not include any funds
			 that are attributed as matching funds, as part of a non-Federal share, or as a
			 maintenance of effort requirement, for any other Federal program.(d)Maintenance of
			 Effort(1)In
			 generalIf a State reduces its combined fiscal effort per student
			 or the aggregate expenditures within the State to support early childhood
			 education programs for any fiscal year that a State receives a grant authorized
			 under this subtitle relative to the previous fiscal year, the Secretary shall
			 reduce support for such State under this subtitle by the same amount as the
			 decline in State and local effort for such fiscal year.(2)WaiverThe
			 Secretary may waive the requirements of paragraph (1) if the Secretary
			 determines that a waiver would be appropriate—(A)due to a precipitous decline in
			 the financial resources of a State as a result of unforeseen economic hardship
			 or a natural disaster that has necessitated across-the-board reductions in
			 State services, including early childhood education programs; or(B)due to the circumstances of a State requiring reductions in specific programs, including early childhood education, if the State presents to the Secretary a justification and demonstration why other programs could not be reduced and how early childhood programs in the State will not be disproportionately harmed by such State action.(e)Supplement not
			 supplantGrant funds received under this title shall be used to
			 supplement and not supplant other Federal, State, and local public funds
			 expended on public prekindergarten programs in the State.120.Eligible local
			 entity applications(a)In
			 generalAn eligible local entity desiring to receive a subgrant
			 under section 117(b) shall submit an application to the State, at such time, in
			 such manner, and containing such information as the State may reasonably
			 require.(b)ContentsEach
			 application submitted under subsection (a) shall include the following:(1)Parent and
			 family engagementA description of how the eligible local entity
			 plans to engage the parents and families of the children such entity serves and
			 ensure that parents and families of eligible children are aware of the services
			 provided by the eligible local entity, which shall include a plan to—(A)carry out
			 meaningful parent and family engagement, through the implementation and
			 replication of evidence-based or promising practices and strategies, which
			 shall be coordinated with parent and family engagement strategies supported
			 under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.)
			 and part A of title I and title V of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311 et seq. and 7201 et seq.), if applicable, in order
			 to—(i)provide parents
			 and family members with the skills and opportunities necessary to become full
			 partners in their children’s education, particularly the families of dual
			 language learners and children with disabilities;(ii)improve child
			 development; and(iii)strengthen
			 relationships among prekindergarten staff and parents and family members;
			 and(B)perform community
			 outreach to encourage families with eligible children to participate in the
			 eligible local entity's high-quality prekindergarten program, including—(i)homeless
			 children;(ii)dual language
			 learners;(iii)children in
			 foster care;(iv)children with
			 disabilities; and(v)migrant
			 children.(2)Coordination
			 and alignmentA description of how the eligible local entity
			 will—(A)coordinate, if applicable,  the
			 eligible local entity's activities with—(i)Head Start
			 agencies (consistent with section 642(e)(5) of the Head Start Act (42 U.S.C.
			 9837(e)(5))), if the local entity is not a Head Start agency;(ii)local
			 educational agencies, if the local entity is not a local educational
			 agency;(iii)providers of
			 services under part C of the Individuals with Disabilities Education Act (20
			 U.S.C. 1431 et seq.);(iv)programs carried
			 out under section 619 of the Individuals with Disabilities Education Act (20
			 U.S.C. 1419); and(v)if
			 feasible, other entities carrying out early childhood education programs and
			 services within the area served by the local educational agency.(B)if applicable,
			 develop and implement a systematic procedure for transferring, with parental
			 consent, early childhood education program records for each participating child
			 to the school in which such child will enroll in kindergarten;(C)develop a plan with local elementary schools to
			 promote continuity of developmentally appropriate instructional programs and
			 shared expectations for children’s learning and development as children
			 transition to kindergarten;(D)organize, if feasible,  and
			 participate in joint training, when available, including transition-related training for school
			 staff and early childhood education program staff;(E)establish
			 comprehensive transition policies and procedures with elementary school principals, as applicable, for children served by the eligible local entity that support the school
			 readiness of children transitioning to kindergarten;(F)conduct outreach
			 to parents, families, and elementary school teachers and principals to discuss the
			 educational, developmental, and other needs of children entering
			 kindergarten;(G)help parents,
			 including parents of children who are dual language learners, understand and
			 engage with the instructional and other services provided by the kindergarten
			 in which such child will enroll after participation in a high-quality
			 prekindergarten program; and(H)develop and
			 implement a system to increase program participation of underserved populations
			 of eligible children, especially homeless children, children eligible for a
			 free or reduced price lunch under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.), parents of children who are dual language
			 learners, and parents of children with disabilities.(3)Protections for
			 special populationsA description of how the eligible local
			 entity will meet the diverse needs of children in the community to be served,
			 including children with disabilities, children whose native language is not
			 English, children with other special needs, children in the State foster care
			 system, and homeless children. Such description shall demonstrate, at a
			 minimum, how the entity plans to—(A)ensure the
			 eligible local entity's high-quality prekindergarten program is accessible and
			 appropriate for children with disabilities and dual language learners;(B)establish
			 effective procedures for providing necessary early intervening services
			 to children with disabilities prior to an eligibility determination by the
			 State or local agency responsible for providing services under section 619 or
			 part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419 and
			 1431 et seq.);(C)establish
			 effective procedures for timely referral of children with disabilities to the
			 State or local agency described in subparagraph (B);(D)ensure that the
			 eligible local entity’s high-quality prekindergarten program works with appropriate entities to address the elimination of  barriers to immediate and continuous enrollment for homeless children;
			 and(E)ensure access to
			 and continuity of enrollment in high-quality prekindergarten programs for
			 migratory children, as defined under section 1309 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6399), if applicable, and homeless children,
			 including through policies and procedures that require—(i)outreach to
			 identify migratory and homeless children;(ii)immediate
			 enrollment, including enrollment during the period of time when documents
			 typically required for enrollment, including health and immunization records,
			 proof of eligibility, and other documents, are obtained;(iii)continuous
			 enrollment and participation in the same high-quality prekindergarten program
			 for a child, even if the child moves out of the program’s service area, if that
			 enrollment and participation are in the child’s best interest, including by
			 providing transportation when necessary;(iv)professional
			 development for high-quality prekindergarten program staff regarding migratory
			 children and homelessness among families with young children; and(v)in
			 serving homeless children, collaboration with local educational agency liaisons
			 designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), and local homeless service
			 providers.(4)On-site
			 comprehensive servicesA description of how the eligible local
			 entity plans to provide on-site comprehensive services, as described in section
			 112(9)(I) to the children the eligible local entity serves. Such description
			 shall provide information on how the entity will—(A)use a recently conducted data-driven assessment or conduct a
			 data-driven community assessment in coordination with members of the community,
			 including parents and community organizations, which—(i)may
			 involve an external partner with expertise in conducting such needs analysis,
			 to determine the most appropriate social or other support services to offer
			 through the eligible local entity's on-site comprehensive services to children
			 who participate in high-quality prekindergarten programs; and(ii)shall consider
			 the resources available at the school, local educational agency, and community
			 levels to address the needs of the community and improve child outcomes;
			 and(B)have a
			 coordinated system to facilitate the screening, referral, and provision of
			 services related to health, nutrition, mental health, disability, and family
			 support for children served by the eligible local entity.(5)WorkforceA
			 description of how the eligible local entity plans to support the instructional
			 staff of such entity's high-quality prekindergarten program, which shall, at a
			 minimum, include a plan to provide high-quality professional development, or
			 facilitate the provision of high-quality professional development through an
			 outside partner with expertise and a demonstrated track record of success,
			 based on scientifically valid research, that will improve the knowledge and
			 skills of high-quality prekindergarten teachers and staff through activities,
			 which may include—(A)acquiring content
			 knowledge and learning teaching strategies needed to provide effective
			 instruction that addresses the State’s early learning and development standards
			 described under section 115(1);(B)enabling
			 high-quality prekindergarten teachers and staff to pursue specialized training
			 in early childhood development;(C)enabling
			 high-quality prekindergarten teachers and staff to acquire the knowledge and
			 skills to provide instruction and appropriate language and support services to
			 increase the English language skills of dual language learners;(D)enabling
			 high-quality prekindergarten teachers and staff to acquire the knowledge and
			 skills to provide developmentally appropriate instruction for children with
			 disabilities;(E)promoting
			 classroom management;(F)providing
			 high-quality induction and support for incoming teachers and staff serving high-quality prekindergarten
			 programs, including through the use of mentoring programs that have a
			 demonstrated track record of success;(G)promoting the
			 acquisition of relevant credentials, including in ways that support career
			 advancement through career ladders; and(H)enabling
			 high-quality prekindergarten teachers and staff to acquire the knowledge and
			 skills to provide culturally competent instruction for children from diverse
			 backgrounds.121.Required
			 subgrant activities(a)In
			 generalAn eligible local entity that receives a subgrant under
			 section 117(b) shall use the subgrant funds to implement the elements of a
			 high-quality prekindergarten program for the children described in section 117(b).(b)Coordination(1)Local
			 educational agency partnerships with local early childhood education
			 programsA local educational agency that receives a subgrant
			 under this subtitle shall provide an assurance that the local educational
			 agency will enter into strong partnerships with local early childhood education
			 programs, including programs supported through the Head Start Act (42 U.S.C.
			 9831 et seq.).(2)Eligible local
			 entities that are not local educational agenciesAn eligible
			 local entity that is not a local educational agency that receives a subgrant
			 under this subtitle shall provide an assurance that such entity will enter into
			 strong partnerships with local educational agencies.122.Report and
			 evaluation(a)In
			 generalEach State that receives a grant under this subtitle
			 shall prepare an annual report, in such manner and containing such information
			 as the Secretary may reasonably require.(b)ContentsA
			 report prepared under subsection (a) shall contain, at a minimum—(1)a description of
			 the manner in which the State has used the funds made available through the
			 grant and a report of the expenditures made with the funds;(2)a summary of the
			 State’s progress toward providing access to high-quality prekindergarten
			 programs for children eligible for such services, as determined by the State,
			 from families with incomes at or below 200 percent of the poverty line,
			 including the percentage of funds spent on children from families with
			 incomes—(A)at or below 100
			 percent of the poverty line;(B)at or below
			 between 101 and 150 percent of the poverty line; and(C)at or below
			 between 151 and 200 percent of the poverty line;(3)an evaluation of
			 the State’s progress toward achieving the State’s performance targets,
			 described in section 118;(4)data on the
			 number of high-quality prekindergarten program teachers and staff in the State,
			 including teacher turnover rates and teacher compensation levels compared to teachers in elementary schools and secondary schools, according to the setting in which such teachers and staff work (which settings
			 shall include, at a minimum, Head Start programs, public prekindergarten, and
			 child care programs) who received training or education during the period of the grant and remained in the early childhood
			 education program field;(5)data on the
			 kindergarten readiness of children in the State;(6)a description of
			 the State’s progress in overcoming barriers to the effective use of Federal,
			 State, and local public funds and private funds, for early childhood
			 education;(7)the number and
			 percentage of children in the State participating in high-quality
			 prekindergarten programs, disaggregated by race, ethnicity, family income, child age,
			 disability, whether the children are homeless children, and whether the
			 children are dual language learners;(8)data on the
			 availability, affordability, and quality of infant and toddler care in the
			 State;(9)the number of
			 operational minutes per week and per year for each eligible local entity that
			 receives a subgrant;(10)the local educational agency and zip code in which each eligible local entity that receives a
			 subgrant operates;(11)information, for
			 each of the local educational agencies  described in paragraph (10), on the percentage of the
			 costs of the public early childhood education programs that is funded from
			 Federal, from State, and from local sources, including the percentages from
			 specific funding programs;(12)data on the
			 number and percentage of children in the State participating in public
			 kindergarten programs, disaggregated by race, family income, child age,
			 disability, whether the children are homeless children, and whether the
			 children are dual language learners, with information on whether such programs
			 are offered—(A)for a full-day;
			 and(B)at no cost to
			 families; and(13)data on the
			 number of individuals in the State who are supported with scholarships, if
			 applicable, to meet the baccalaureate degree requirement for high-quality
			 prekindergarten programs, as defined in section 112.(c)SubmissionA
			 State shall submit the annual report prepared under subsection (a), at the end
			 of each fiscal year, to the Secretary, the Secretary of Health and Human Services, and the State Advisory Council on
			 Early Childhood Education and Care.(d)CooperationAn
			 eligible local entity that receives a subgrant under this subtitle shall
			 cooperate with all Federal and State efforts to evaluate the effectiveness of
			 the program the entity implements with subgrant funds.(e)National
			 reportThe Secretary shall compile and summarize the annual State
			 reports described under subsection (c) and shall prepare and submit an annual
			 report to Congress that includes a summary of such State reports.123.Prohibition of
			 required participation or use of funds for assessments(a)Prohibition on
			 required participationA State receiving a grant under this
			 subtitle shall not require any child to participate in any Federal, State,
			 local, or private early childhood education program, including a high-quality
			 prekindergarten program.(b)Prohibition on
			 use of funds for assessmentA State receiving a grant under this
			 subtitle and an eligible local entity receiving a subgrant under this subtitle
			 shall not use any grant or subgrant funds to carry out any of the following
			 activities:(1)An assessment
			 that provides rewards or sanctions for individual children or teachers.(2)An assessment that is used as the primary or sole method for assessing program
			 effectiveness.(3)Evaluating
			 children, other than for the purposes of—(A)improving
			 instruction or the classroom environment;(B)targeting
			 professional development;(C)determining the
			 need for health, mental health, disability, or family support services;(D)program
			 evaluation for the purposes of program improvement and parent information;
			 and(E)improving parent
			 and family engagement.124.Coordination
			 with Head Start programs(a)Increased access for younger childrenNot
			 later than 1 year after the date of enactment of this Act, the Secretary and
			 the Secretary of Health and Human Services shall develop a process for use in
			 the event that Head Start programs funded under the Head Start Act (42 U.S.C.
			 9831 et seq.) operate in States or regions that have achieved sustained
			 universal, voluntary access to 4-year-old children who reside within the State and who are from families with incomes at or below 200 percent of the poverty line, to high-quality prekindergarten programs and how
			 such Head Start programs will begin converting slots for children who are age 4
			 on the eligibility determination date to children who are age 3 on the
			 eligibility determination date, or, when appropriate, converting Head Start
			 Programs into Early Head Start programs to serve infants and toddlers.(b)Community need
			 and resourcesThe process described in subsection (a)
			 shall—(1)be carried out on
			 a case-by-case basis and shall ensure that sufficient resources and time are
			 allocated for the development of such a process so that no child or cohort is
			 excluded from currently available services; and(2)ensure that any
			 conversion shall be based on community need and not on the aggregate number of
			 children served in a State or region that has achieved sustained, universal,
			 voluntary access to high-quality prekindergarten programs.(c)Public comment
			 and noticeNot fewer than 90 days after the development of the
			 proposed process described in subsection (a), the Secretary and the Secretary
			 of Health and Human Services shall publish a notice describing such proposed
			 process for conversion in the Federal Register providing at least 90 days for
			 public comment. The Secretaries shall review and consider public comments prior
			 to finalizing the process for conversion of Head Start slots and
			 programs.(d)Reports to
			 congressConcurrently with publishing a notice in the Federal
			 Register as described in subsection (c), the Secretaries shall provide a report
			 to the Committee on Education and the Workforce of the House of Representatives
			 and the Committee on Health, Education, Labor, and Pensions of the Senate that
			 provides a detailed description of the proposed process described in subsection
			 (a), including a description of the degree to which Head Start programs are
			 providing State-funded high-quality prekindergarten programs as a result of the
			 grant opportunity provided under this subtitle in States where Head Start
			 programs are eligible for conversion described in subsection (a).125.Technical
			 assistance in program administrationIn providing technical assistance to carry
			 out activities under this title, the Secretary shall coordinate that technical
			 assistance, in appropriate cases, with technical assistance provided by the
			 Secretary of Health and Human Services to carry out the programs authorized
			 under the Head Start Act (42 U.S.C. 9831 et seq.), the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), and the maternal,
			 infant and early childhood home visiting programs assisted under section 511 of
			 the Social Security Act (42 U.S.C. 711).126.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle—(1)$1,300,000,000 for fiscal year 2014;(2)$3,250,000,000 for fiscal year 2015;(3)$5,780,000,000 for fiscal year 2016;(4)$7,580,000,000 for fiscal year 2017;(5)$8,960,000,000 for fiscal year 2018; and(6)such sums as may be necessary for each of fiscal years 2019 through 2023.BPrekindergarten
			 development grants151.Prekindergarten
			 development grants(a)In
			 generalThe Secretary of Education, in consultation with the
			 Secretary of Health and Human Services, shall award competitive grants to
			 States that wish to increase their capacity and build the infrastructure within
			 the State to offer high-quality prekindergarten programs.(b)EligibilityA
			 State that is not receiving funds under section 115 may compete for grant
			 funds under this subtitle if the State provides an assurance that the State
			 will, through the support of grant funds awarded under this subtitle, meet the
			 eligibility requirements of section 115 not later than 3 years after the date
			 the State first receives grant funds under this subtitle.(c)Grant durationThe Secretary shall award grants under this subtitle for a period of not more than 3 years. Such grants shall not be renewed.(d)Application(1)In
			 generalA Governor, or chief executive officer of a State, that desires to receive a grant under this
			 subtitle shall submit an application to the Secretary of Education at such
			 time, in such manner, and accompanied by such information as the Secretary may
			 reasonably require, including a description of how the State plans to become
			 eligible for grants under section 115 by not later than 3 years after the date
			 the State first receives grant funds under this subtitle.(2)Development of
			 applicationIn developing an application for a grant under this
			 subtitle, a State shall consult with the State Advisory Council on Early
			 Childhood Education and Care, and incorporate their recommendations, where
			 applicable.(e)Matching
			 requirement(1)In
			 generalTo be eligible to receive a grant under this subtitle, a
			 State shall contribute for the activities for which the grant was awarded
			 non-Federal matching funds in an amount equal to not less than 20 percent of
			 the amount of the grant.(2)Non-Federal
			 fundsTo satisfy the requirement of paragraph (1), a State may
			 use—(A)cash; or(B)an in-kind
			 contribution.(3)Financial
			 hardship waiverThe Secretary may waive paragraph (1) or reduce
			 the amount of matching funds required under that paragraph for a State that has
			 submitted an application for a grant under this subsection if the State
			 demonstrates, in the application, a need for such a waiver or reduction due to
			 extreme financial hardship, as determined by the Secretary of Education.(f)Subgrants(1)In generalA State awarded a grant under this subtitle may use the grant funds to award subgrants to eligible local entities, as defined in section 112, to carry out the activities under the grant.(2)SubgranteesAn eligible local entity awarded a subgrant under paragraph (1) shall comply with the requirements of this subtitle relating to grantees, as appropriate.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$750,000,000 for fiscal year 2014; and(2)such sums as may be necessary for  each of fiscal years 2015 through 2023.IILearning quality partnerships 201.PurposesThe purposes of this title are to—(1)increase the
			 availability of, and access to, high-quality early childhood education and care
			 programming for infants and toddlers;(2)support a higher
			 quality of, and increase capacity for, that programming in both child care centers and family child care
			 homes; and(3)encourage the
			 provision of comprehensive, coordinated full-day services and supports for
			 infants and toddlers.202.Early learning quality partnershipsThe Head Start Act is amended—(1)section 645A(e) (42 U.S.C. 9840a(e)) is amended to read as follows:(e)Selection of grant recipientsThe Secretary shall award grants under this section on a competitive basis to applicants meeting the criteria in  subsection (d) (giving priority to entities with a record of providing early, continuous, and comprehensive childhood development and family services and entities that agree to partner with a center-based or family child care provider to carry out the activities described in section 645B).; and(2)by inserting after section 645A (42 U.S.C.
			 9840a) the following:645B.Early learning quality partnerships(a)In
				generalThe Secretary shall make grants to Early Head Start
				agencies to partner with center-based or family child care providers,
				particularly those that receive support under the Child Care and Development
				Block Grant of 1990 (42 U.S.C. 9858 et seq.), that agree to meet program
				performance standards that are described in section 641A(a)(1) and applicable
				Early Head Start standards described in section 645A, with funding and technical assistance from the
				Early Head Start agency.(b)Selection of
				grant recipients(1)In
				generalExcept as provided in paragraphs (2) and (3), the
				Secretary shall award grants under this section in a manner consistent with
				section 645A(e).(2)Competitive
				priorityIn awarding grants under this section, the Secretary
				shall give priority to applicants—(A)that propose to
				create strong alignment of programs with maternal, infant and early childhood
				home visiting programs assisted under section 511 of the Social Security Act
				(42 U.S.C. 711), State-funded prekindergarten programs, programs carried out
				under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et
				seq.), and other programs supported under this Act, to create a strong
				continuum of high-quality services for children from birth to school entry;
				and(B)that seek to work
				with child care providers across settings, including center-based and
				home-based programs.(3)Allocation(A)ReservationFrom
				funds appropriated to carry out this section, the Secretary shall
				reserve—(i)not less than 3
				percent of such funds for Indian Head Start programs that serve young children;(ii)not less than
				4.5 percent for migrant and seasonal Head Start programs that serve young
				children; and(iii)not less than 0.2 percent for programs funded under clause (iv) or (v) of section 640(a)(2)(B).(B)Allocation
				among statesThe Secretary shall allocate funds appropriated to
				carry out this section and not reserved under subparagraph (A) among the States
				proportionally based on the number of young children from families whose income
				is below the poverty line residing in such States.(c)Eligibility of
				children(1)In generalPartnerships formed through assistance provided under
				this section may serve children through age 3.(2)StandardsThe standards applied to children served under this section shall be consistent with those applied to 3-year-old children otherwise served under this Act.(d)PartnershipsAn
				Early Head Start agency that receives a grant under this section shall—(1)enter into a
				contractual relationship with a center-based or family child care provider to
				raise the quality of such provider’s programs so that the provider meets the
				program performance standards described in subsection (a) through activities
				that may include—(A)expanding the
				center-based or family child care provider’s programs through financial
				support;(B)providing
				training, technical assistance, and support to the provider in order to help
				the provider meet the program performance standards, which may include
				supporting program and partner staff in earning a child development associate
				credential, associate's degree, or baccalaureate degree in early childhood
				education or a closely related field for working with infants and toddlers;
				and(C)blending funds
				received under the Child Care and Development Block Grant of 1990 (42 U.S.C.
				9858 et seq.) and the Early Head Start program carried out under section 645A
				in order to provide high-quality child care, for a full day, that meets the
				program performance standards;(2)develop and
				implement a proposal to recruit and enter into the contract with a center-based
				or family child care provider, particularly a provider that serves children who
				receive assistance under the Child Care and Development Block Grant of 1990 (42
				U.S.C. 9858 et seq.);(3)create a clear
				and realizable timeline to increase the quality and capacity of a center-based
				or family child care provider so that the provider meets the program
				performance standards described in subsection (a); and(4)align activities
				and services provided through funding under this section with the Head Start
				Child Outcomes Framework.(e)StandardsPrior
				to awarding grants under this section, the Secretary shall establish standards
				to ensure that the responsibility and expectations of the Early Head Start
				Agency and the partner child care providers are clearly defined.(f)Designation
				renewalA partner child care provider that receives assistance
				through a grant provided under this section shall be exempt, for a period of 18
				months, from the designation renewal requirements under section
				641(c).(g)Survey of early head start agencies and report to CongressNot later than 1 year after the date of enactment of the Strong Start for America’s Children Act, the Secretary shall—(1)conduct a survey of Early Head Start agencies to determine the extent of barriers to entering into early learning quality partnership agreements under this section on Early Head Start agencies and on child care providers; and(2)submit information obtained from the survey conducted under paragraph (1), with suggested steps to overcome such barriers, in a report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, including a detailed description of the degree to which Early Head Start agencies are utilizing the funds provided.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$4,000,000,000 for fiscal year 2014; and(2)such sums as may be necessary for each of fiscal years 2015 through 2023..IIIChild
			 care301.State
			 plan(a)Coordination;
			 minimum eligibility; supplement not supplantSection 658E(c)(2) of the Child Care and
			 Development Block Grant of 1990 (42 U.S.C. 9858c(c)(2)) is amended by adding at
			 the end the following:(I)Coordination
				with other Federal block grantsCertify that the State will
				develop and implement a process, not later than 3 years after the date of
				enactment of the Early Childhood Education Improvement Act of 2013, to ensure
				that the funding such State receives under the program of block grants for
				social services provided under subtitle A of title XX of the Social Security
				Act (42 U.S.C. 1397 et seq.) and the Community Services Block Grant Act (42
				U.S.C. 9901 et seq.) that is used for child care services is subject to the
				requirements and limitations of this subchapter.(J)Minimum
				eligibilityDemonstrate that each child that receives assistance
				in accordance with this subchapter in the State will receive such assistance
				for not less than 12 months (regardless of a change in family income for the
				child's family, if family income does not exceed 85 percent of the State median
				income for a family of the same size) before the State redetermines the
				eligibility of the child under this subchapter.(K)Supplementing
				and not supplanting child care fundsProvide an assurance that
				funds received by the State to carry out this subchapter shall be used to
				supplement and not supplant other Federal, State, and local public funds for
				child care services and
				activities..(b)Activities To
			 improve the quality of child careSection 658G of the Child Care
			 and Development Block Grant of 1990 (42 U.S.C. 9858e) is amended—(1)by striking
			 A State and inserting (a)
			 In general.—A
			 State; and(2)by adding at the
			 end the following:(b)Formula
				grants(1)In
				generalFor fiscal years for which the amount appropriated to
				carry out this subchapter exceeds $2,400,000,000, the Secretary may reserve not
				less than $100,000,000 for formula grants to States, Indian tribes, and tribal
				organizations to improve the quality of child care programs and services. Such
				funds may be used to—(A)support training,
				education, and other professional development activities for child care staff,
				which may include coaching, mentoring, and other on-site training and technical
				assistance;(B)provide technical
				assistance to help providers become licensed and comply with applicable
				licensing and regulatory requirements;(C)improve the
				compensation of the child care workforce, including through rewards or bonuses
				linked to increased credential or degree completion;(D)help programs
				meet applicable health and safety standards; and(E)provide technical
				assistance to help providers implement nutrition, physical activity, or obesity
				prevention programs.(2)CoordinationA
				State, Indian tribe, or tribal organization that receives a grant under this
				section shall coordinate with a State Advisory Council on Early Childhood
				Education and Care in coordinating activities carried out under this subsection
				with other quality-related activities directed toward child care
				programs.(3)Priority to
				high poverty areasA State, Indian tribe, or tribal organization
				that receives a grant under this section shall provide assurances that such
				grant funds will be prioritized—(A)to areas with
				significant concentrations of poverty and unemployment and that lack access to
				high-quality child care, including high-quality early childhood education
				programs; or(B)for otherwise
				underserved populations, such as children with disabilities (as defined in
				section 602 of the Individuals with Disabilities Education Act (20 U.S.C.
				1401)), homeless children, and children who are dual language learners (as such
				term is defined in section 112 of the Strong Start for America’s Children Act)..(c)Demonstration
			 and pilot projectsSection 658I of the Child Care and Development
			 Block Grant of 1990 (42 U.S.C. 9858g) is amended by adding at the end the
			 following:(c)Demonstration
				and pilot projectsThe Secretary may, through grants or
				contracts, carry out demonstration and pilot projects that are consistent with
				the purposes of this subchapter and are designed to develop and implement
				strategies and practices useful in supporting the needs of low-income families
				in-need of, or receiving, child care services. Such projects shall—(1)include the
				provision of direct services to individuals;(2)be subject to
				measures of performance based on indicators developed and prescribed by the
				Secretary in consultation with—(A)individuals and
				organizations currently administering programs that receive support under this
				subchapter;(B)individuals of
				other relevant Federal agencies and departments; and(C)individuals in
				relevant academic disciplines; and(3)include an
				evaluation
				component..(d)Authorization of appropriationsSection 658B of the Child Care and Development
			 Block Grant of 1990 (42 U.S.C. 9858) is amended to read as follows:658B.Authorization of appropriationsThere are authorized to be appropriated to carry out this subchapter—(1)$2,478,313,000 for fiscal year 2014; and(2)such sums as may be necessary for each of fiscal years 2015 through 2023..IVMaternal,
			 Infant, and Early Childhood Home Visiting program401.Sense of
			 SenateIt is the sense of the
			 Senate that—(1)from the prenatal
			 period to the first day of kindergarten, children’s development rapidly
			 progresses at a pace exceeding that of any subsequent stage of life;(2)as reported by
			 the National Academy of Sciences in 2001, striking disparities exist in what
			 children know and can do that are evident well before they enter kindergarten;
			 these differences are strongly associated with social and economic
			 circumstances, and they are predictive of subsequent academic
			 performance;(3)research has
			 consistently demonstrated that investments in high-quality programs that serve
			 infants and toddlers better positions those children for success in elementary,
			 secondary, and postsecondary education as well as helping children develop the
			 critical physical, emotional, social, and cognitive skills that they will need
			 for the rest of their lives;(4)in 2011, there
			 were 11,000,000 infants and toddlers living in the United States and 49 percent
			 of these children came from low-income families living with incomes at or below
			 200 percent of the Federal poverty guidelines;(5)the Maternal,
			 Infant, and Early Childhood Home Visiting (MIECHV) program was authorized by
			 Congress to facilitate collaboration and partnership at the Federal, State, and
			 community levels to improve health and development outcomes for at-risk
			 children, including those from low-income families, through evidence-based home
			 visiting programs;(6)MIECHV is an
			 evidence-based policy initiative and its authorizing legislation requires that
			 at least 75 percent of funds dedicated to the program must support programs to
			 implement evidence-based home visiting models, which includes the home-based
			 model of Early Head Start; and(7)Congress should
			 continue to provide resources to MIECHV to support the work of States to help
			 at-risk families voluntarily receive home visits from nurses and social workers
			 to—(A)promote maternal,
			 infant, and child health;(B)improve school
			 readiness and achievement;(C)prevent potential
			 child abuse or neglect and injuries;(D)support family
			 economic self-sufficiency;(E)reduce crime or
			 domestic violence; and(F)improve
			 coordination or referrals for community resources and supports.